Exhibit 10.2
General Finance Corporation
November 10, 2008
Mr. John Johnson
4234 Shepherds Lane
La Canada, California 91011
Dear John:
General Finance Corporation (“GFN” or the “Company”) is pleased to confirm our
employment offer to you for a position as Executive Vice President with the
Company. We believe the position of Executive Vice President will be both
challenging and rewarding and focused on, but not limited to, the areas of
responsibility defined by the Chief Executive Officer, and other projects as are
necessary.
Your employment will be on the following terms and conditions set forth in this
agreement (“Agreement”) :
1. Title and Responsibilities
1.1 You will be the Executive Vice President. You will report to the Chief
Executive Officer of the Company. Your duties and responsibilities shall defined
by the Chief Executive Officer. In addition, your duties set forth in Exhibit A
attached hereto and those duties and services for the Company and its affiliates
as the Board shall in its discretion, from time to time, reasonably direct.
1.2 You agree to obey all rules, regulations and special instructions of the
Company and all other rules, regulations, employee handbooks, policies and
special instructions applicable to the Company’s business in connection with
your duties hereunder and you shall endeavor to improve your ability and
knowledge of the Company’s business in an effort to increase the value of your
services for the mutual benefit of the Company and you.
1.3 You shall devote your full-time efforts in performing your responsibilities
principally at the executive offices of the Company. You shall not, directly or
indirectly, engage or participate in any activities which are in conflict with
the best interests of the Company.
2. Base Salary. Your base salary will be $200,000 per year, payable in bimonthly
installments of $8,333.33.
3. Bonus. You will receive a one-time bonus of $25,000 upon the signing this
Agreement. You will be eligible for an annual bonus of up to 35% of your base
salary for each fiscal year, provided that you are employed by GFN on the last
day of such fiscal year (the “Bonus”), payable upon the approval by the
Company’s compensation committee of such Bonus and the approval of the audit
committee of the financial statements for such fiscal year.

 

 



--------------------------------------------------------------------------------



 



Your bonus will be based on such criteria deemed appropriate from time to time
by the Board of Directors or compensation committee, and may include the
financial results of the Company, timely, accurate, within budget and
professional execution of your GFN responsibilities and the completion of other
matters requested from time to time by the Chief Executive Officer or the Board
of Directors. It is the Company’s intention to discuss with you in the first
part of each year the specific criteria upon which your bonus will be determined
for such year.
4. Reimbursement of Expenses. You will be reimbursed for reasonable and
necessary work-related expenses submitted in a timely fashion.
5. Employee Benefits. Unfortunately, at this time, GFN cannot offer you employee
benefits in the form of health care insurance, life insurance, disability
insurance, retirement programs, etc. However, should GFN adopt such plans in the
future, you will entitled to participate on the same basis in all offered
benefits or programs as any other employee of GFN. Until the Company offers
health care insurance to its employees, the Company will reimburse you up to
$1,150 per month for health, dental, vision and/or supplemental
disability premiums for you and your family.
6. Vacation. You shall be entitled to 20 days paid vacation each year, which
shall accrue monthly. You shall have the right to carry over unused vacation to
the extent permitted by the Company’s policy from time to time in effect.
Vacation shall be subject to the Company’s vacation policies as set forth in the
employee handbook to be adopted.
7. Term and Termination of Employment. Your employment will commence on
November 10, 2008 (or such other date as may be agreed between you and the
Company) and will terminate on the earliest to occur of the following:
7.1 upon your death;
7.2 upon the delivery to you of written notice of termination by the Company if
you shall suffer a physical or mental disability which renders you unable to
perform your duties and obligations under this Agreement for either 60
consecutive days or 120 days in any 12-month period;
7.3 upon 30 days’ written notice from you to the Company;
7.4 upon written notice from you to the Company for one or more of the following
effected without your written consent (“Good Reason”), provided that such notice
is received within 90 days of the event or circumstance constituting Good
Reason: (a) a reduction in your Base Salary or reduction in Bonus as a
percentage of Base Salary; (b) a permanent relocation of your place of
employment by more than 40 miles from your current home address; or (c) you are
assigned duties and responsibilities that are materially beneath those of a an
Executive Vice President (considering in this regard the limited staffing the
Company has and expects to have in the future) and provided that you notify the
Company within five business days of the assignment of such duties that you
believe are the basis of termination of your employment for Good Reason and the
Company does not revoke such duties and responsibilities;

 

 



--------------------------------------------------------------------------------



 



7.5 upon delivery to you of written notice of termination by the Company (i) For
Cause, or (ii) without cause following receipt of written notice of termination
from you pursuant to Section 7.3 of this Agreement; or
7.6 upon delivery to you of written notice of termination by the Company without
cause.
8. Non-Compete Payments
8.1 Upon termination of your employment for any reason, you shall not be
entitled to any severance, except that if you terminate your employment for Good
Reason, or the Company terminates your employment without cause, you shall be
entitled to a lump sum non-compete payment equal to six months’ Base Salary for
such year as in effect on the date of termination (but prior to any reduction in
salary that entitled you to terminate your employment for Good Reason) and
reimbursement for health and other insurance benefits for six months post
employment provided that you execute and deliver to the Company (i) an agreement
with a three-year term in which you agree to provide the Company with a right of
first offer to acquire any business (or assets of such business) (the “Target”)
in the portable storage, modular building or mobile office industry for which
you act, or any business in which you are a principal acts, as a financial
advisor which will require the Company, if it desires to submit an offer (which
decision shall be made in the sole discretion of the Company), to submit a
written offer to acquire the capital stock or assets of Target within 15 days of
receiving written notice of your representation of Target and the Target’s
interest in selling its capital stock or assets and (ii) a written release (the
“Release”), which is not revoked, in form and substance satisfactory to the
Company, of any and all claims against the Company and its subsidiaries,
directors, officers and affiliates with respect to all matters arising out of
your employment by the Company. The Company shall be entitled to defer payment
of any amounts under this Section 8 until the expiration of any period during
which you shall have the right to revoke the Release.
8.2 Notwithstanding the timing of payments set forth in this Agreement, if the
Company determines that you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed two
months), with the first such payment to include the amounts that would have been
paid earlier but for the above delay.
9. Certain Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings:
9.1 “For Cause” shall mean, in the context of a basis for termination of your
employment with the Company, that:

 

 



--------------------------------------------------------------------------------



 



9.1.1 you breach any material obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 15 days of written
notice thereof from the Company; or
9.1.2 you commit any act of personal dishonesty, fraud, breach of fiduciary duty
or trust; or
9.1.3 you are convicted of, or plead guilty or nolo contendere with respect to,
theft, fraud, a crime involving moral turpitude, or a felony under federal or
applicable state law; or
9.1.4 you commit any act of personal conduct that, in the reasonable opinion of
the Board, after good faith investigation, gives rise to a material risk of
liability under federal or applicable state law for discrimination or sexual or
other forms of harassment or other similar liabilities to subordinate employees;
or
9.1.5 you commit continued and repeated substantive violations of specific
written directions of the Board or Chief Executive Officer, which directions are
consistent with this Agreement and your position as Executive Vice President, or
continued and repeated substantive failure to perform duties assigned by or
pursuant to this Agreement; provided that no discharge shall be deemed For Cause
under this subsection 9.1.5 unless you first receive written notice from the
Company advising you of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform your duties,
and such violations or material failure continue after you shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or
9.1.6 you engage in conduct that is demonstrably and materially injurious to the
Company Group (as defined below), or that materially harms the reputation or
financial position of the Company Group (as defined below), unless the conduct
in question was undertaken in good faith on an informed basis with due care and
with a rational business purpose and based upon the honest belief that such
conduct was in the best interest of the Company Group (as defined below); or
9.1.7 you are found liable in any U.S. Securities and Exchange or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not you admit or deny
liability) where the conduct that is the subject of such action is demonstrably
and materially injurious to the Company Group (as defined below); or
9.1.8 you (i) obstruct or impede, (ii) endeavor to influence, obstruct or
impede, or (iii) fail to materially cooperate with, any investigation authorized
by the Board or any governmental or self-regulatory entity (an “Investigation”)
(however, your failure to waive attorney-client privilege relating to
communications with your own attorney in connection with an Investigation shall
not constitute “Cause”); or
9.1.9 you made any material misrepresentations (or omissions) in connection with
your resume and other documents which may have been provided by you, and oral
statements regarding your employment history, education and experience, in
determining to enter into the Agreement.

 

 



--------------------------------------------------------------------------------



 



9.2 “Company Group” means GFN and each corporation or entity controlled directly
or indirectly by GFN.
10. Employment “At Will.” Nothing in this Agreement constitutes a promise of
continued employment or employment for a specified term and your employment
relationship shall be at will. By discussing the terms of employment with GFN
outlined herein, you agree and acknowledge that your employment relationship
with GFN would be at will.
11. Non-Solicitation. During the period from the date your employment with the
Company terminates through the second anniversary of such date, you will not
directly or indirectly, either alone or by action in concert with others:
(a) induce or attempt to influence any employee of any member of the Company
Group to terminate his or her employment with any member of the Company Group;
(b) employ or offer employment to any person who was employed by any member of
the Company Group at the time of termination of your employment with the
Company; or (c) induce or attempt to induce any customer, supplier, licensee or
other business relationship of any member of the Company Group to cease or
reduce its business with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and any member of the Company Group; or (d) solicit
business from any of the Company’s customers or suppliers.
12. Confidentiality,. You agree not to disclose or use at any time (whether
during or after your employment with the Company) for your own benefit or
purposes or the benefit or purposes of any other person any non-public
information regarding the Company Group and its business, operations, assets,
financial condition and properties, including, without limitation, trade
secrets, business plans, policies, pricing information and customer data,
provided that the foregoing covenant shall not restrict you from disclosing
information to the extent required by law. You agree that upon termination of
your employment with the Company for any reason, you will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company Group except that you may retain personal notes, notebooks,
diaries, rolodexes and addresses and phone numbers. You further agree that you
will not retain or use for your account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of any member of the Company Group.
13. Withholding. The Company may deduct from any compensation payable to you
(including payments made pursuant to Section 9 of this Agreement in connection
with or following termination of employment) amounts sufficient to cover your
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other Social Security payments, state disability and other
insurance premiums and payments.

 

 



--------------------------------------------------------------------------------



 



14. Entire Agreement. The foregoing constitutes the entire agreement between you
and GFN should you elect to proceed. By ultimately accepting, you and GFN are
agreeing to be bound by the terms of this Agreement, and only this Agreement. In
other words, you are not accepting the offer based on an understanding or
promise, oral or written, which is not contained in this Agreement, as this
Agreement would represent the entire agreement and understanding between you and
GFN regarding your employment with the Company should you proceed. Any changes
to the terms of this Agreement can only be in writing and must be signed by you
and the Chief Executive Officer of GFN in order to be valid and enforceable.
Notwithstanding the foregoing, you acknowledge that the Company has relied on
your resume and other documents which may have been provided by you, and oral
statements regarding your employment history, education and experience, in
determining to enter into the Agreement, and material misrepresentations (or
omissions) in connection with such documents may constitute the basis of
termination For Cause, as contemplated by the definition of For Cause.
15. Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California.
16. Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
We believe that you would be a worthy addition to the GFN team and are capable
of making an outstanding contribution and that we, in turn, can offer you a
challenging and rewarding career. We look forward to working together with you.
Very truly yours,
GENERAL FINANCE CORPORATION

By   /s/ Ronald F. Valenta
Ronald F. Valenta
Chief Executive Officer

Accepted and agreed as of
the date set forth above
/s/ John O. Johnson     
John Johnson

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Reporting directly to the Chief Executive Officer (“CEO”), the Executive Vice
President is the primary executive responsible for capital raising efforts and
any acquisitions at General Finance Corporation and subsidiaries (the
“Company”). Overall duties and responsibilities include:

  •   Completing or overseeing (by directly supervising the capital departments
at the corporate offices and indirectly advising the capital department or
offices responsible for subsidiaries’ capital relationships through the
respective channels) all Company capital and/or corporate capital transactions.
    •   Identify, evaluate, negotiate and foster strategic partnerships,
alliances and licensing agreements.     •   Overseeing all major acquisitions
and divestures as earmarked specifically by the CEO and working with other GFN
executives and subsidiary executives in a professional manner.     •   Provide
written post-mortem review of each deal in order to determine areas of
improvement in acquisition due diligence or integration.     •   Assist CEO with
corporate strategy and planning.     •   Procuring and maintaining corporate and
capital relationships.     •   Overseeing efforts regarding shareholders,
securities analysts and shareholder inquiries and outbound communications.     •
  Other duties and services for the Company as the CEO or Board of Directors
shall in their discretion, from time to time, reasonably direct which are not
inconsistent with the position of Executive Vice President.

The Executive Vice President shall be committed to integrity, honesty and
respect in all business endeavors and will obey all rules, regulations, guides,
handbooks, procedures, policies and special instructions applicable to the
Company’s business in connection with his duties hereunder.

 

 